Title: To Benjamin Franklin from John Beckwith, [on or before 7 May 1779]
From: Beckwith, John
To: Franklin, Benjamin


Sir
hotel trois Evechées Rue des filles St. Thomas[on or before May 7, 1779]
I write this letter in case I shd. not be fortunate enough to find you at home, the importance of the subject will be a sufficient excuse for the liberty I am about to take desirous ever since the comencement of hostilities in America, to be of service to that cause I have never taken my eyes off their proceedings, & I now find that one substantial check given to the English troops in that Country wd. be in a great measure decisive, flush’d with success the Brittish troops rush on to certain victory, the temperance the prudence of Genl. Washington has hitherto prevented any fatal consequences arising from their victories, perhaps he is the only man in Europe, or America, who cou’d have conducted matters as well.
He certainly wants assistance he cannot alone suffice, his troops want training to that want their misfortunes is principaly to be ascribed, for hitherto there has not apeared any lack of valour or good will but want of discipline in the troops, & perhaps want of vigilance & experience in the comanders, where Mr. Washington has commanded in Person things have never gone very ill sometimes well, but he cannot be every where, permitt me then once again to offer my services, do not be aprehensive I entreat, that a long experience in my profession, perhaps some talents cou’d lead me in any degree to slight virtuous men who strugle for the choicest of all blessings. What I wish, & what indeed I think my self equal too is to be placed ad Latus of the modern Fabius, perhaps it might be in my power, to assist him in his operation, perhaps in case of necesty he might find me a proper person to employ at a distance perhaps too I might be the means of introducing somewhat more order & discipline, wch. would have every good effect.
You say Sir that you have no authority to treat with a man of my rank, notwithstanding, that it has been observed from early times that Republicks are seldom gratefull, I cannot allow myself to think that the present members of congress can so soon forgett what they owe to their founder as to neglect your recomendation I will then take my chance if you think me a person who may be truely usefull as I flatter myself.
Favour me with a time & I will wait upon.
I have the honour to be with the highest respect Sr. your most humble & obedt. Servt.
Beckwith
